

CONSULTING SERVICES AGREEMENT
(Juniper Capital Partners, LLC)
 
THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into effective
as of June 7, 2011 (the “Effective Date”), by and between (A) (i) IMH Financial
Corporation, a Delaware corporation (“IMH”) and (ii) Juniper Capital Partners
LLC (the “Consultant”), and (B) (i) INFINET Securities, LLC (“Infinet”), and
(ii) the Consultant.
 
THE PARTIES ENTER THIS AGREEMENT ON THE BASIS OF THE FOLLOWING FACTS, INTENTIONS
AND UNDERSTANDINGS:
 
A.           IMH and Infinet, respectively, desire to retain the Consultant to
provide advice to, and consult with, IMH and Infinet, respectively, with respect
to the Consulting Services on the terms and conditions set forth in this
Agreement, and the Consultant desires to accept such engagement from IMH and
Infinet, respectively, and to perform the Consulting Services on the terms and
conditions set forth in this Agreement.
 
B.           IMH and Infinet, respectively, acknowledges and agrees that (i) the
Consultant’s responsibilities under this Agreement are advisory only and that
the Consultant has no responsibility or right to assist IMH or Infinet,
respectively, in implementing or effecting any transaction, and (ii) in the
event that IMH or Infinet, respectively, elects to implement or effect any
transaction pertaining to the Consulting Services or otherwise, IMH or Infinet,
respectively, shall do so independent of the Consultant and through other
consultants selected by IMH or Infinet, respectively, including, without
limitation, legal counsel, auditors, financial advisors and underwriters, among
other qualified experts.
 
C.           Notwithstanding the Consultant’s dual consulting relationships
described in this Agreement between (i) the Consultant and IMH, on the one hand,
and (ii) the Consultant and Infinet, on the other hand, the Consultant shall not
receive duplicate benefits from IMH and Infinet unless otherwise specifically
set forth in this Agreement.
 
D.           A breach by the Consultant of the Consultant’s obligations under
this Agreement to IMH or Infinet, as applicable, shall also give rise to an
automatic cross-default in favor of Infinet or IMH, as applicable, as
follows:  (i) in the event of a breach of the Consultant’s obligations to IMH
under this Agreement, such breach shall also constitute a breach of the
Consultant’s obligations to Infinet under this Agreement; and (ii) in the event
of a breach of the Consultant’s obligations to Infinet under this Agreement,
such breach shall also constitute a breach of the Consultant’s obligations to
IMH under this Agreement.
 
E.            IMH shall guarantee the payment obligations of Infinet to the
Consultant with respect to the Base Consulting Fee if that obligation is not
paid by Infinet in a timely manner, as more particularly set forth in this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 

F.            The Consultant acknowledges that (i) IMH is seeking to consummate
a transaction with NWRA Ventures I, LLC (and/or its designees) (collectively,
“NWRA”) (the “NWRA Convertible Note Transaction”), (ii) the consummation of the
NWRA Convertible Note Transaction shall not constitute a breach of this
Agreement by IMH or Infinet and shall not constitute a Change in Control or a
Constructive Termination without Cause (all as defined herein) under this
Agreement, and (iii) pursuant to the Convertible Note Transaction the note
thereunder may be converted into preferred stock in IMH pursuant to IMH’s
Certificate of Designation (the conversion thereof being the “Conversion Date”).
 
G.           IMH, Infinet and the Consultant intend (i) that this Agreement
shall be a consulting agreement and not an employment agreement, and (ii) that
the Consultant shall be an independent contractor and not an employee.
 
H.           The Effective Date of this Agreement shall be the date that the
NWRA Convertible Note Transaction is both executed and closes.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
promises contained in this Agreement, the parties hereto agree as follows:
 
1.           Engagement.
 
1.1         Initial Term.  As of the Effective Date, IMH and Infinet,
respectively, engage the Consultant, and the Consultant accepts such engagement,
upon the terms and conditions hereinafter set forth, for the period
(a) commencing on the Effective Date, and (b) expiring four (4) years thereafter
on May __, 2015, except as otherwise permitted by the terms of this Agreement
(the “Initial Term”).
 
1.2         Renewal Term.  Upon the expiration of the Initial Term, provided
this Agreement has not been terminated by IMH, Infinet or the Consultant, as
applicable, pursuant to the terms of this Agreement, the Initial Term shall be
automatically extended for successive three (3) year terms (each, a “Renewal
Term”) unless either of (a) the Board of Directors of IMH (the “IMH Board”), or
the Board of Directors of Infinet (the “Infinet Board’), as applicable, on the
one hand, by a seventy percent (70%) vote of the IMH Board or the Infinet Board,
as applicable, or (b) the Consultant, on the other hand, gives the other a
written notice of non-renewal within ninety (90) days prior to the expiration of
the Initial Term or the applicable Renewal Term (the “Non-Renewal Notice”).  If
any such Notice of Non-Renewal is not given, this Agreement shall immediately
and automatically renew and shall terminate at the end of the then applicable
Renewal Term.
 
1.3         Definition.  The Initial Term and the Renewal Term with respect to
IMH or Infinet, as applicable, shall be collectively referred to in this
Agreement as the “Term.”
 
2.           Title.  The Consultant’s title shall be “Strategic Consultant,
Business Development” for each of IMH and Infinet.
 
 
2

--------------------------------------------------------------------------------

 

3.           Consulting Services.
 
3.1         Included Services.  The Consultant shall perform consulting services
for the benefit of IMH and Infinet, respectively, as more particularly set forth
on Schedule 2.1 attached hereto (the “Consulting Services”) and such other
services as IMH and the Consultant, on the one hand, or Infinet and the
Consultant, on the other hand, hereto may mutually agree upon in writing from
time to time after the Effective Date; provided, however, in no event shall the
Consultant provide any of the Excluded Services (as defined below) to IMH or
Infinet, nor shall IMH or Infinet expect any of the Excluded Services to be a
part of the Consulting Services to be rendered to IMH or Infinet, as applicable;
provided, further, in the event that the Consultant becomes properly licensed in
all applicable jurisdictions to render some or all of the Excluded Services, and
such license is in good standing at all times during the Term, upon the written
request of IMH or Infinet, as applicable, the Consultant may provide the
Excluded Services to IMH or Infinet, as applicable, upon the subsequent, mutual
written agreement between IMH and the Consultant, or Infinet and the Consultant,
as applicable (the “Conditions to Providing the Excluded Services”).
 
3.2         Board Activities.
 
3.2.1  IMH Board.  Upon the written request of the Consultant after the
Conversion Date, IMH shall seek to cause Jay Wolf (“Wolf”), a member of the
Consultant, to be elected to the IMH Board, subject to customary board election
practices and the following proviso.  In the event that Wolf ceases for any
reason during the Term to serve on the IMH Board, Wolf shall have the right (but
not the obligation) to propose a successor to Wolf, and IMH shall seek to cause
such recommended successor to be elected to the IMH Board within a commercial
reasonable period of time, subject to customary board election practices;
provided, however, the IMH Board shall have the overriding right to review and
approve, in its sole discretion, the reputation, education, experience and other
qualifications of Wolf’s proposed successor.
 
3.2.2  Infinet Board.  Upon the written request of the Consultant, prior to or
on the Effective Date, Infinet shall seek to cause Wolf to be elected to the
Infinet Board on or about the Effective Date, subject to customary board
election practices.  In the event that Wolf ceases for any reason during the
Term to serve on the Infinet Board, Wolf shall have the right (but not the
obligation) to recommend a successor to Wolf, and Infinet shall seek to cause
such recommended successor to be elected to the Infinet Board within a
commercially reasonable period of time; provided, however, the Infinet Board
shall have the overriding right to review and approve, in its sole discretion,
the reputation, education, experience and other qualifications of Wolf’s
proposed successor.

 
3

--------------------------------------------------------------------------------

 

3.3         Excluded Services.
 
3.3.1  Specific.  Subject to IMH’s and Infinet’s, as applicable, written
approval of the Conditions to Providing the Excluded Services, the Consulting
Services to be rendered by the Consultant to IMH or Infinet, as applicable,
shall not include any services pertaining to implementing or effecting any
transaction, or include, without limitation, any of the following services in
any securities transaction or transactions:  (i) structuring an offering or any
transaction; (ii) identifying potential purchasers; (iii) taking transaction
orders from customers; (iv) routing or matching orders; (v) facilitating
negotiations of equity transactions; (vi) selecting a market or dealer;
(vii) executing or facilitating the execution of any securities transaction;
(viii) soliciting or recommending any securities transactions; (ix) handling
customer funds or securities; (x) arranging for or performing clearance and
settlement of executed trades; or (xi) preparing and sending any transaction
confirmations.  To the extent that IMH or Infinet, as applicable, elects to
implement or effect any securities transaction pertaining to the Consulting
Services or otherwise, IMH and Infinet, as applicable, shall do so independent
of the Consultant and through other consultants, including, without limitation,
legal counsel, auditors, financial advisors and underwriters, as applicable,
among other qualified experts.
 
3.3.2  Other.  IMH and Infinet, respectively, acknowledges and agrees that the
Consultant shall have no responsibility (i) to render any services, or be
expected to render any services, under this Agreement that require the
Consultant to register as a broker-dealer or an investment advisor, or (ii) to
perform, or be expected to perform, any services that are consistent with being
engaged in the business of a broker-dealer or an investment advisor.
 
3.3.3  Definition.  The services described in Sections 3.3.1 and 3.3.2 shall
collectively constitute the “Excluded Services”.
 
4.           Reporting; Time Commitment.
 
4.1         Reporting.  The Consultant shall report directly to (a) the IMH
Board and the Chief Executive Officer of IMH with respect to matters concerning
IMH, and (b) the Infinet Board and the Chief Executive Officer of Infinet with
respect to matters concerning Infinet; provided, however, for the avoidance of
doubt, this Agreement shall not be amended or extended (other than as
contemplated under Section 1.2) without the prior written approval of the IMH
Board or the Infinet Board, as applicable.
 
4.2         Time Commitment.  During the Term, the Consultant shall devote such
amount of the Consultant’s business time, energy and skill to the Consulting
Services as may be reasonably necessary to perform the Consulting Services, with
the exact division of time between IMH and Infinet to be determined by IMH and
Infinet from time to time after consultation with the Consultant (the “Sharing
Ratio”), subject to the Consultant’s right to (a) continue with the Consultant’s
other pre-existing, non-material consulting and other assignments with third
parties (to be reviewed and approved by the IMH Board and the Infinet Board from
time to time and, in the first instance, reviewed and approved by the IMH Board
and the Infinet Board prior to or on the Effective Date), and (b) take on new
consulting and other assignments for third parties, in the event and to the
extent that such new consulting and other assignments (i) do not present current
material conflicts of interest with the Consulting Services, (ii) are not
reasonably likely to present future material conflicts of interest with the
Consulting Services, (iii) do not materially adversely effect the Consultant’s
commitment of time to IMH or Infinet and to the timely delivery of the
Consulting Services to IMH and Infinet, and (iv) are approved in writing in
advance in each instance by the IMH Board and the Infinet Board.

 
4

--------------------------------------------------------------------------------

 

5.           Representations, Warranties and Covenants.
 
5.1         The Consultant.  The Consultant represents, warrants and covenants
to each of IMH and Infinet as follows:
 
5.1.1  Organization.  The Consultant is duly organized, validly existing and in
good standing under the laws of its organization and has the requisite corporate
power and authority to carry on its business as now being conducted.
 
5.1.2  Authority; Binding Obligation.  The Consultant has all requisite
corporate power and authority to enter into this Agreement and perform the
Consulting Services.  The execution and delivery of this Agreement has been duly
authorized by all necessary action on the part of the Consultant.  This
Agreement has been duly executed and delivered by the Consultant and, assuming
due execution and delivery by the other parties hereto, constitutes the valid
and binding obligation of the Consultant, enforceable against the Consultant in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.
 
5.1.3  Conduct.  The Consultant (and all employees and members thereof) shall
professionally, honestly and faithfully present and conduct itself (and
themselves) at all times during the Term and in the performance of the
Consulting Services.  The Consultant (and all employees and members thereof)
shall perform the Consulting Services in a diligent, timely and competent
manner.  The Consultant has not held itself out as (x) a broker-dealer, or as a
person qualified to render the services of a broker-dealer, or (y) a party
willing or able to execute trades or assist others in routing or completing
securities transactions.  Upon the expiration or earlier termination of the
Term, the Consultant shall deliver to IMH and Infinet, as applicable, all
property belonging to IMH and Infinet, as applicable, then in the Consultant’s
possession or otherwise previously provided to the Consultant by IMH or Infinet,
as applicable.
 
5.1.4  Location.  The Consultant shall (i) primarily work remotely from the
Consultant’s own office in Los Angeles, California; however, as reasonably
requested by IMH and/or Infinet from time to time the Consultant shall work from
IMH’s and Infinet’s office in Scottsdale, Arizona (the “Scottsdale Office”), and
(ii) be expected to travel from time to time in the course of performing the
Consulting Services for IMH and Infinet.
 
5.1.5  Excluded Services.  At no time shall the Consultant (or any employee or
member thereof) have the right to perform any of the Excluded Services on behalf
of IMH, or any affiliates thereof, or Infinet, except as otherwise permitted
under Section 3.1.

 
5

--------------------------------------------------------------------------------

 

5.1.6   Members of Consultant.  Each of Wolf and Alex Krys (“Krys”) is a member
of the Consultant, and substantially all of the Consulting Services for, on
behalf of, and through the Consultant shall be performed by a combination of
Wolf and Krys; provided that, upon the reasonable request of IMH and Infinet, as
applicable, that a particular portion of the Consulting Services be performed
primarily by Wolf, Consultant shall use its reasonable best efforts to cause
such portion to be performed primarily by Wolf.
 
5.2         The Company.  IMH and Infinet, respectively, represents, warrants
and covenants to the Consultant as follows:
 
5.2.1  Organization.  IMH and Infinet, respectively, are duly organized, validly
existing and in good standing under the laws of its organization and has the
requisite corporate power and authority to carry on IMH’s business as now being
conducted and Infinet’s business as now being contemplated to be conducted.
 
5.2.2  Authority; Binding Obligation.  IMH and Infinet, respectively, has all
requisite corporate power and authority to enter into this Agreement and perform
its obligations hereunder.  The execution and delivery of this Agreement has
been duly authorized by all necessary action on the part of IMH and Infinet,
respectively.  This Agreement has been duly executed and delivered by IMH and
Infinet, respectively, and, assuming due execution and delivery by the other
parties hereto, constitutes the valid and binding obligation of IMH and Infinet,
respectively, enforceable against IMH and Infinet, respectively, in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.
 
6.           [Intentionally Omitted].
 
7.           Consulting Fees and Expenses; Benefits.
 
7.1         Consulting Fees.  During the Term, subject to the terms of this
Agreement, as payment and consideration for the Consultant’s performance of the
Consulting Services to IMH and Infinet, respectively, and other agreements
herein, IMH and Infinet, respectively, shall pay the Consultant the consulting
fees set forth in this Section 7, with no duplication of amounts intended
(collectively, the “Consulting Fees”) subject to and in accordance with the
terms, conditions, qualifications and timing set forth in this Section 7.
 
7.2         Base Consulting Fee.
 
7.2.1  Amount.  During the Term, for so long as the Consultant is providing the
Consulting Services, the Consultant shall receive an aggregate annual base
consulting fee of Three Hundred Thousand Dollars ($300,000) (the “Base
Consulting Fee”).

 
6

--------------------------------------------------------------------------------

 

7.2.2  Adjustment.  The amount of the Base Consulting Fee shall be reviewed by
the IMH Board and the Infinet Board, respectively, annually and may be adjusted
upward (but not downward) at such time.
 
7.2.3  Payment Timing; Other.  From and after the Effective Date and during the
Term, the Base Consulting Fee shall be payable by IMH and Infinet one-twelfth
(1/12) per month in accordance with IMH’s and Infinet’s respective normal
business practices, but in no event less frequently than monthly.
 
7.3         Expenses.  The Consultant shall be entitled to reimbursement by IMH
and Infinet, respectively, for all reasonable and actually incurred business
expenses that the Consultant incurs on behalf of IMH or Infinet, respectively,
during the Term in carrying out the Consulting Services; provided, however, that
the Consultant shall provide to IMH or Infinet, as applicable, the customary
documentation in accordance with IMH’s and Infinet’s respective expense
reimbursement policies in effect from time to time; and provided, further, that
the Consultant submits to IMH or Infinet, as applicable, all receipts for all
properly reimbursable expenses within ninety (90) days after the incurrence of
such expenses; and provided, lastly, that IMH and Infinet, as applicable, shall
reimburse the Consultant therefor within thirty (30) days after the receipt of
such business receipts.
 
7.4         IMH Guarantee.  In the event that Infinet fails to meet Infinet’s
payment obligations to the Consultant with respect to the Base Consulting Fee in
a timely manner, then IMH shall pay the entirety of the Base Consulting Fee to
the Consultant and Infinet agrees that IMH shall have full recourse against
Infinet to seek reimbursement thereof (and all costs of collection, including,
without limitation, all attorneys’ fees and costs incurred in connection
therewith).
 
8.           Termination; Termination Fees; and Related Matters.
 
8.1         Termination.  The Consultant’s Consulting Services may be terminated
at any time, with or without Cause, at the option of IMH or Infinet,
respectively, subject only to any applicable termination obligations set forth
in this Section 8.  Upon any termination hereunder, the Term shall automatically
expire.
 
8.2         Definitions.  For purposes of this Section 8, the following terms
shall have the indicated definitions:
 
(1)         Cause.  “Cause” shall mean:
 
(i)           The Consultant is convicted of, or enters a plea of nolo
contendere to, an act which is defined as a felony under any federal, state or
local law, which conviction or plea has or can be expected to have a material
adverse impact on the business or reputation of IMH or Infinet, as applicable;
provided, however, that a conviction of, or a plea of nolo contendere to, a
traffic related felony (including, without limitation, driving under the
influence, driving while intoxicated, or any similar crime or offense) shall not
give rise to “Cause;” or

 
7

--------------------------------------------------------------------------------

 

(ii)          the Consultant is convicted of any one or more acts of intentional
theft, larceny, embezzlement, fraud or other misappropriation;
 
(iii)         a judicial determination of the Consultant’s commission of any one
or more acts of gross negligence or willful misconduct that has resulted in
material harm to the business or reputation of IMH or Infinet, respectively; or
 
(iv)        the Consultant’s material breach of this Agreement that, if curable,
is not cured by the Consultant within thirty (30) days after written notice form
IMH or Infinet, as applicable (such written notice shall include a specific
delineation of the particular acts or circumstances that are the basis for the
alleged material breach).
 
Notwithstanding the foregoing, no termination of the Consulting Services by IMH
or Infinet, as applicable, shall be treated as for Cause or be effective until
and unless all of the steps described in clauses (A) through (C) immediately
below have been complied with:
 
(A)           written notice of intention to terminate for Cause has been given
by IMH or Infinet, as applicable, to the Consultant within sixty (60) days after
the IMH Board or the Infinet Board, as applicable, first learns of the act,
failure or event (or latest in a series of acts, failures or events)
constituting “Cause;”
 
(B)           the IMH Board or the Infinet Board, as applicable, has voted (at a
meeting of the IMH Board or the Infinet Board, as applicable, duly called and
held as to which the termination of the Consultant from IMH or Infinet, as
applicable, is an agenda item) to terminate the Consultant for Cause after the
Consultant has been given written notice of the acts or circumstances which are
the basis for the termination for Cause and after the Consultant has been
afforded at least ten (10) days prior written notice of the meeting and an
opportunity to present the Consultant’s position in writing; and
 
(C)           the IMH Board or the Infinet Board, as applicable, has given a
Notice of Termination to the Consultant within ten (10) days after the last to
occur of the IMH Board or the Infinet Board meeting, as applicable, and the
conviction or final, judicial determination, as applicable, as required in
Sections 8.2(1)(i), (ii) or (iii).
 
IMH or Infinet, as applicable, after a good faith determination by the IMH Board
or the Infinet Board, as applicable, may, in the sole discretion of the IMH
Board or the Infinet Board, as applicable, suspend the Consultant from
performing any services for IMH or Infinet, as applicable, with continuing
payment of the Base Consulting Fee at any time during the period commencing with
the giving of notice to the Consultant under clause (A) immediately above until
final Notice of Termination is given under clause (C) immediately above.  Upon
the giving of notice as provided in clause (C) immediately above, no further
payments shall be due to the Consultant under this Agreement except as provided
in Section 8.3(vi).

 
8

--------------------------------------------------------------------------------

 

(2)         Change in Control.  A “Change in Control” as to IMH shall mean the
occurrence of any one or more of the following events following the Effective
Date and the consummation of the NWRA Convertible Note Transaction with respect
to IMH only (and not Infinet):
 
(i)           any individual, entity or group (a “Person”) within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Act”)
(other than IMH, any corporation, partnership, trust or other entity controlled
by IMH (a “Subsidiary”), or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of IMH or any of its
Subsidiaries or NWRA or any affiliate thereof), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Act) of such
Person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act) of securities of IMH representing fifty percent (50%) or
more of the combined voting power of IMH’s then outstanding securities having
the right to vote generally in an election of IMH’s Board (“Voting Securities”),
other than as a result of (A) an acquisition of securities directly from IMH or
any Subsidiary or (B) an acquisition by any corporation pursuant to a
reorganization, consolidation or merger; or
 
(ii)          approval by the shareholders of IMH of a complete liquidation or
dissolution of IMH; or
 
(iii)         the sale, lease, exchange or other disposition of all or
substantially all of the assets of IMH, other than to a corporation, with
respect to which following such sale, lease, exchange or other disposition
(A) more than fifty percent (50%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners of the outstanding Voting Securities immediately prior to such sale,
lease, exchange or other disposition, (B) no Person (excluding IMH or NWRA or
any affiliate thereof and any employee benefit plan (or related trust) of IMH or
NWRA or any affiliate thereof, or a Subsidiary or such corporation or a
subsidiary thereof and any Person beneficially owning, immediately prior to such
sale, lease, exchange or other disposition, directly or indirectly, fifty
percent (50%) or more of the outstanding Voting Securities), beneficially owns,
directly or indirectly, fifty percent (50%) or more of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors, and (C) subject to the nomination
and approval of a full slate of directors to the IMH Board (including, without
limitation, independent directors) in accordance with IMH’s governing documents
reasonably promptly after, or in connection with, the consummation of the NWRA
Convertible Note Transaction, but in no event later than December 31, 2011, at
least a majority of the members of the board of directors of such corporation
were members of the IMH Board at the time of the execution of the initial
agreement or action of the IMH Board providing for such sale, lease, exchange or
other disposition of assets of IMH.

 
9

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, a “Change in Control” as to IMH shall not be
deemed to have occurred for purposes of this Agreement solely as the result of
(a) an acquisition of securities by IMH or NWRA or any affiliate thereof in IMH
which, by reducing the number of shares of Voting Securities outstanding,
increases the proportionate voting power represented by the Voting Securities
beneficially owned by any Person to fifty percent (50%) or more of the combined
voting power of all then outstanding Voting Securities; provided, however, that
if any Person referred to in this sentence shall thereafter become the
beneficial owner of any additional shares of Stock or other Voting Securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a “Change in Control” as to IMH shall be deemed to have occurred for
purposes of this Agreement, or (b) the nomination and approval of a full slate
of directors to the IMH Board (including, without limitation, independent
directors) in accordance with IMH’s governing documents reasonably promptly
after, and in connection with, the NWRA Convertible Note Transaction, but in no
event later than December 31, 2011.
 
(3)         Constructive Termination Without Cause. “Constructive Termination
Without Cause” shall mean a termination of the Consultant initiated by the
Consultant not later than six (6) months following the occurrence, without the
Consultant’s prior written consent, of one or more of the following events (or
the latest to occur in a series of events):
 
(i)           a material adverse change in the Consulting Services for IMH or
Infinet (except in the event that IMH has requested that the Consultant become a
full-time executive officer of IMH), as applicable, which would materially
reduce the level, importance or scope of the Consulting Services, except in
connection with the termination of the Consultant’s Consulting Services for
Cause, as a result of Consultant’s death or by Consultant other than for a
Constructive Termination Without Cause;
 
(ii)          any material breach by IMH or Infinet, as applicable, of this
Agreement;
 
(iii)         any purported termination of the Consultant for Cause by the
Company or Infinet, as applicable, which does not comply with the terms of
Section 8.2(1);
 
(iv)        the failure of IMH or Infinet, as applicable, to obtain a written
agreement from any successor or assign of IMH or Infinet, as applicable, to
assume and agree to perform the portions of this Agreement as applicable to IMH
or Infinet, as applicable, as contemplated in Section 12 of this Agreement;
 
(v)         the failure by IMH to continue in effect any benefit plan in which
the Consultant participates immediately prior to a Change in Control of IMH
which is material to the Consultant’s total fees from IMH, unless reasonably
comparable alternative arrangements (embodied in ongoing substitute or
alternative plans) have been implemented with respect to such plans, or the
failure by IMH to continue the Consultant’s participation therein (or in such
reasonably comparable substitute or alternative plans) on a basis not materially
less favorable, in terms of the amount of benefits provided by IMH and the level
of the Consultant’s participation relative to other participants, as existed
during the last completed fiscal year of IMH prior to the Change in Control of
IMH;

 
10

--------------------------------------------------------------------------------

 

(vi)        [Intentionally Omitted]; or
 
(vii)       subject to Section 3.2.1, except as may be prohibited by the
Securities and Exchange Commission, the Financial Industry Regulatory Authority
or other applicable laws or the insurance carrier(s), the failure of the IMH
Board or the Infinet Board, as applicable, to take action as may be necessary to
seek to elect the Consultant to the IMH Board or the Infinet Board, as
applicable; provided, however, that it will not be a Constructive Termination
Without Cause if the Consultant shall fail to be re-elected by the shareholders
of IMH or the IMH Board, or by the members of the Infinet or Infinet Board, as
applicable, if such failure to take action is in connection with the termination
of the Consultant from IMH or Infinet, as applicable, for Cause, as a result of
the Consultant’s death, or by the Consultant other than for a Constructive
Termination Without Cause.
 
Notwithstanding the foregoing, a Constructive Termination Without Cause shall
not be treated as having occurred unless the Consultant provides IMH or Infinet,
as applicable, with written notice of the particular action or omission
described in clauses (i) through (vii) immediately above giving rise to the
claimed Constructive Termination Without Cause within thirty (30) days after the
Consultant’s knowledge of the initial existence of such action or omission and,
within thirty (30) days after the Consultant provides IMH or Infinet, as
applicable, with such written notice, IMH or Infinet, as applicable, fails to
substantially correct (or reverse) such action or omission.  In addition, a
Constructive Termination Without Cause shall not be treated as having occurred
unless the Consultant has been given a final Notice of Termination delivered
after expiration of IMH’s or Infinet’s, as applicable, thirty (30) day cure
period.  The Consultant shall be deemed to have waived the Consultant’s right to
declare a Constructive Termination Without Cause with respect to any such action
or omission if Consultant does not notify IMH or Infinet, as applicable, in
writing of such action or omission within thirty (30) days of the Consultant’s
initial knowledge of the event that gives rise to such action or omission.
 
(4)         Covered Average Fees. “Covered Average Fees” shall mean the sum of
the Consultant’s Covered Fees (defined below) as calculated for the calendar
year in which the Date of Termination occurs and for each of the two (2)
preceding calendar years (if applicable), divided by three (3); provided that if
such sum is comprised of less than three (3) full calendar years of Covered
Fees, such sum shall instead be divided by the portion of three (3) full
calendar years represented by such Covered Fees (it being understood that
Covered Average Fees is intended to express with respect to any period the
Covered Fees for such period on an annualized basis).  (For example, if such sum
represents only 18 months of Covered Fees because only 18 months have elapsed
since the Effective Date, then such sum would be divided by 1.5 instead of three
(3).)

 
11

--------------------------------------------------------------------------------

 

(5)         Covered Fees.  “Covered Fees,” for any calendar year (or portion
thereof), shall mean an amount equal to the sum of the Consultant’s Base
Consulting Fee for such calendar year (or portion thereof).
 
8.3         Rights Upon Termination.
 
(i)           Payment of Benefits Earned Through Date of Termination.  Upon any
termination of the Consultant during the Term applicable to IMH or Infinet, as
applicable, the Consultant, or the Consultant’s estate, shall in all events be
paid all accrued but unpaid Base Consulting Fees.  Any and all amounts due
pursuant to this Section 8.3(i) shall be paid no later than thirty (30) calendar
days following the Consultant’s termination from IMH or Infinet, as
applicable.  The Consultant shall also retain all rights (if any) with respect
to vested equity-based awards as may be provided to the Consultant under the
circumstances under any applicable grant or award agreement, and shall be
entitled to all other benefits in which the Consultant is specifically eligible
to participate and specifically applicable to the Consultant under this
Agreement.
 
(ii)          Death.  In the event of the Consultant’s death during the Term,
IMH and Infinet shall, in addition to paying the amounts set forth in
Section 8.3(i), take whatever action is reasonably necessary to cause all of the
Consultant’s unvested equity-based awards that have been granted by IMH or
Infinet, as applicable, if any, to become fully vested as of the date of death
and, in the case of equity-based awards which have an exercise schedule, if any,
to become fully exercisable and continue to be exercisable for a period of
(a) one (1) year following death (or such greater exercise period as may be
provided in the applicable award agreement for awards that are vested and
exercisable at the time of death) or (b) if less, the end of the original term
of the options.
 
(iii)         Non-Renewal.  In the event IMH or Infinet, as applicable, gives
the Consultant a Non-Renewal Notice pursuant to Section 1, IMH or Infinet, as
applicable, shall, in addition to paying the amounts set forth in
Section 8.3(i), provide the Consultant with the following payments and benefits,
if the Consultant executes (and does not revoke) a Separation Agreement within
the time periods described in Section 8.3(vii):
 
(A)           pay to the Consultant in one lump sum at the time specified in
Section 8.3(iv) an amount equal to the Consultant’s Covered Average Fees
applicable to IMH or Infinet, as applicable (with no duplication of benefits);
 
(B)           Intentionally Omitted];
 
(C)           take whatever action is reasonably necessary to cause the
Consultant to become vested as of the Date of Termination in all stock options,
restricted stock grants, and all other equity-based awards that may have been
granted by IMH or Infinet, as applicable, if any, to the Consultant and be
entitled to exercise and continue to exercise all such stock options and all
other equity-based awards, if any, having an exercise schedule in accordance
with their terms and to retain such grants and awards to the same extent as if
they were vested upon termination of the Consultant in accordance with their
terms.

 
12

--------------------------------------------------------------------------------

 

(iv)        Termination Without Cause; Constructive Termination Without
Cause.  During the Term, in the event IMH or Infinet, as applicable, or any
successor to IMH or Infinet, as applicable, terminates the Consultant without
Cause, or if the Consultant terminates the Consultant in a Constructive
Termination without Cause, IMH or Infinet, as applicable, shall, in addition to
paying the amounts provided under Section 8.3(i), pay to the Consultant, in one
lump sum, an amount equal to the greater of (x) two (2) times the Consultant’s
Covered Average Fees, or (y) the remaining Base Consulting Fees that otherwise
would be payable to the Consultant for the remainder of the Term in the absence
of such termination.  In order to receive this payment, the Consultant must
execute (and not revoke) a Separation Agreement (as defined below) within the
time periods described in Section 8.3(vii).  The lump sum payment called for by
this Section 8.3(iv) shall be paid at the time specified in
Section 8.3(vii).  If the Consultant executes (and does not revoke) the
Separation Agreement within the time periods described in Section 8.3(vii), IMH
or Infinet, as applicable, shall also:
 
(A)           [Intentionally Omitted]; and
 
(B)           take whatever action is reasonably necessary to cause the
Consultant to become vested as of the Date of Termination in all stock options,
restricted stock grants, and all other equity-based awards that may have been
granted by IMH or Infinet, as applicable, if any, to the Consultant and be
entitled to exercise and continue to exercise all such stock options and all
other equity-based awards, if any, having an exercise schedule in accordance
with their terms and to retain such grants and awards to the same extent as if
they were vested upon termination of employment in accordance with their terms.
 
(v)         Termination for Cause; Voluntary Resignation.  In the event
Consultant is terminated during the Term, other than in connection with a
termination meeting the conditions of clauses (ii), (iii) or (iv) of this
Section 8.3, the Consultant shall receive the amounts set forth in
Section 8.3(i) in full satisfaction of all of the Consultant’s entitlements from
IMH or Infinet, as applicable.  All equity-based awards not vested as of the
Date of Termination, if any, shall terminate (unless otherwise provided in the
applicable award agreement) and the Consultant shall have no further
entitlements with respect thereto.
 
(vi)        Clarification Regarding Treatment of Options and Restricted Stock or
Units.  The stock option and restricted stock or unit agreements (the “Equity
Award Agreements”) that the Consultant may receive from IMH or Infinet, as
applicable, if any, may contain language regarding the effect of a termination
of the Consultant under certain circumstances.

 
13

--------------------------------------------------------------------------------

 

(A)           Notwithstanding such language in the Equity Award Agreements, if
any, for so long as this Agreement is in effect, IMH or Infinet, as applicable,
shall be obligated, if the terms of this Agreement are more favorable in this
regard than the terms of the Equity Award Agreements, if any, to take the
actions required under Sections 8.3(ii), 8.3(iii)(C) and 8.3(iv)(B) hereof upon
the happening of the circumstances described therein.  Those sections provide
that in certain situations IMH or Infinet, as applicable, shall cause the
Consultant to become vested as of the Date of Termination in all or certain
equity-based awards that may be granted by IMH or Infinet, as applicable, if
any, and that such equity-based awards, if any, will thereafter be subject to
the provisions of the applicable Equity Award Agreement, if any, as it applies
to vested awards, if any, upon a termination.  For purposes of clarification,
although an option grant may vest in accordance with these above-referenced
Sections, such option shall thereafter be exercisable only for so long as the
related option agreement provides, except that the compensation committee of the
IMH Board or the Infinet Board, as applicable, may, in its respective sole
discretion, elect to extend the expiration date of such option (but not beyond
the option’s original expiration date).
 
(B)           Notwithstanding the definition of “Cause” which may appear in the
Equity Award Agreements, for so long as this Agreement is in effect (X) any “for
Cause” termination must be in compliance with the terms of this Agreement,
including the definition of “Cause” set forth herein, and (Y) only in the event
of a “for Cause” termination that meets both the definition in this Agreement
and the definition in the Equity Award Agreement, if any, will the disposition
of options and restricted stock or units under such Equity Award Agreement, if
any, be treated in the manner described in such Equity Award Agreement, if any,
in the case of a termination “for Cause.”
 
(C)           During the Term, any stock options issued to the Consultant, if
any, shall provide that if the Consultant is terminated in any manner which
gives rise to an obligation under this Agreement to cause the acceleration of
vesting of stock options, if any, then in such event such stock options, if any,
may be exercised by the Consultant by having the applicable exercise price (but
not any tax withholding obligations) satisfied in a cashless manner.
 
(vii)       Separation Agreement Required; Time of Payment.  As set forth above,
in order to receive any payments or benefits pursuant to Section 8.3(iii) or
(iv), the Consultant must execute (and not revoke) a separation agreement (the
“Separation Agreement”), which Separation Agreement shall include a mutual
general release of any and all claims that the Consultant had, has or may have
in connection with the Consultant’s Consulting Services with IMH or Infinet, as
applicable, as well as a release of any claims that IMH or Infinet (and their
respective affiliates), as applicable, had, has or may have against the
Consultant.  The Separation Agreement shall be in a commercially reasonable form
and be provided to the Consultant within five (5) days following the
Consultant’s Separation from Service (defined below).  The Separation Agreement
must be executed and returned to IMH or Infinet, as applicable, within the
thirty (30) day period thereafter that will be described in the Separation
Agreement and it must not be revoked by the Consultant within any applicable
revocation period that will be described in the Separation Agreement.  The
Separation Agreement may not be executed prior to the Consultant’s last day of
rendering any Consulting Services.  The lump sum payments called for by
Section 8.3(iii) and (iv) shall be paid within five (5) days following the last
day on which the Consultant could revoke the Separation
Agreement.  Notwithstanding anything in this Section to the contrary, if the
period of time during which the Consultant has to consider the execution of the
Separation Agreement, plus any revocation period set forth therein, spans two
(2) calendar years, the lump sum cash payments called for by Section 8.3(iii)
and (iv) shall be paid in the second calendar year.

 
14

--------------------------------------------------------------------------------

 

8.4         Notice of Termination.  The Non-Renewal Notice pursuant to Section 1
or of any termination of the Consultant (other than by reason of death) shall be
communicated by written notice (a “Notice of Termination”) from one party hereto
to the other party hereto in accordance with this Section 8 and Section 12.11.
 
8.5         Date of Termination.  “Date of Termination,” with respect to any
termination of the Consultant’s engagement during the Term, shall mean (i) if
the Consultant’s engagement with IMH or Infinet, as applicable, is terminated
for Cause, the date on which a Notice of Termination is given which complies
with the requirements of Section 8.2(1), and (ii) if the Consultant is
terminated with IMH or Infinet, as applicable, for any reason, the date
specified in the Notice of Termination.  Upon any termination of the
Consultant’s engagement with IMH or Infinet, respectively, the Consultant shall
concurrently give up the Consultant’s membership on the IMH Board (if
applicable) and on the Infinet Board, respectively.
 
8.6         Nature of Payments.  The amounts due under this Section 8 are in
full satisfaction of all claims the Consultant may have in respect of the
Consultant’s engagement by IMH or Infinet, as applicable, and are provided as
the sole and exclusive benefits to be provided to the Consultant, or the
Consultant’s estate, or the Consultant’s beneficiaries in respect of the
Consultant’s termination of this engagement from IMH or Infinet, as applicable.
 
8.7         Interpretation.  If this engagement is terminated in order that Wolf
may become a full-time executive officer of IMH, the Consultant shall not be
entitled to any termination or other benefits pursuant to this Agreement as a
result thereof.  In addition, this Section 8 expressly contemplates that the
Consultant may terminate this engagement with either IMH or Infinet, and
continue the engagement pursuant to this Agreement with the other company.
 
9.           Relationship. IMH, Infinet and the Consultant intend (a) that this
Agreement shall be a consulting agreement and not an employment agreement, and
(b) that the Consultant shall be an independent contractor and not an
employee.  The Consultant (and all employees and members thereof) shall operate
at all times as an independent contractor of IMH and Infinet.  Without limiting
the generality of the foregoing, nothing in this Agreement shall be construed as
creating an employer/employee relationship, partnership, joint venture, or other
business group between the Consultant and IMH, on the one hand, and the
Consultant and Infinet, on the other hand.

 
15

--------------------------------------------------------------------------------

 

9.1         No Authority to Supervise.  While IMH’s and Infinet’s personnel,
respectively, may from time to time assist the Consultant in rendering the
Consulting Services (if and when IMH or Infinet, respectively, may reasonably
direct), the Consultant shall have no authority to supervise, direct, hire, fire
or make other management decisions regarding such personnel.
 
9.2         Office and Services.  IMH and Infinet, respectively, shall provide
the Consultant with private office space at the Scottsdale Office, as well as
internet access, a computer, a telephone, facsimile services, cell phone
service, access to an executive assistant, a garage parking space, an access
pass to the Scottsdale Office building and facilities, and photocopy services in
order to accommodate the Consultant’s performance of the Consulting
Services.  The allocation of costs between IMH and Infinet shall be consistent
with the Sharing Ratio.
 
9.3         Taxes.  The Consultant, on the one hand, and IMH and Infinet, on the
other hand, agree that the Consultant (and all of the Consultant’s employees and
members) is not an employee of IMH or Infinet for state or federal tax
purposes.  The Consultant (and all of the Consultant’s employees and members)
shall be solely responsible for any and all income, unemployment, social
security, worker’s compensation, FICA or any other taxes or amounts payable with
respect to the Consulting Fee and any and all other compensation paid or
provided to the Consultant pursuant to this Agreement.  The Consultant shall
indemnify, defend and hold harmless IMH and Infinet from and against any tax or
other liability that any of them may have with respect to any such payment and
against any and all losses or liabilities, including, without limitation,
defense costs, arising out of the Consultant’s failure to pay any taxes due from
the Consultant with respect to any such payment.
 
9.4         Workers’ Compensation and Unemployment Insurance.  The Consultant
(and the Consultant’s employees and members) is not entitled to worker’s
compensation benefits or unemployment compensation benefits provided by IMH or
Infinet.  The Consultant shall be solely responsible for the payment of the
Consultant’s (and the Consultant’s employees and members) worker’s compensation,
unemployment compensation, and other such payments for the Consultant (and the
Consultant’s employees and members).  IMH and Infinet shall not be obligated to
pay for worker’s compensation for the Consultant (or the Consultant’s employees
or members), contribute to a state unemployment fund for the Consultant, or pay
the federal unemployment tax for the Consultant or pay for any health insurance
benefits for the Consultant (or the Consultant’s employees or members).

 
16

--------------------------------------------------------------------------------

 

10.         Protective Covenants.
 
10.1       Confidential Information; Inventions.
 
10.1.1  Process.  The Consultant (and the Consultant’s employees and members)
shall not use (except to the extent that such use is directly related to and
required by the Consultant’s performance of the Consulting Services) or disclose
at any time, either during the Term or thereafter, any Confidential Information
(as defined below) of IMH or Infinet of which the Consultant (or any employee or
member thereof) is or becomes aware, whether or not such information is
developed by the Consultant(or any employee or member thereof).  The Consultant
shall take (and shall cause the Consultant’s employees and members to take) all
reasonable steps to safeguard Confidential Information of IMH and Infinet in the
Consultant’s (or the Consultant’s employees and members) possession and to
protect IMH and Infinet against disclosure, misuse, espionage, loss and
theft.  The Consultant (and the Consultant’s employees and members) shall
deliver to IMH and Infinet, as applicable, at the end of the Term with respect
to IMH and Infinet, as applicable, or at any other time IMH or Infinet,
respectively, may request the same from the Consultant (and the Consultant’s
employees and members), all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information of IMH or Infinet or the Work Product (defined
below) of IMH or Infinet which the Consultant (or the Consultant’s employees and
members) may then possess or have under the Consultant’s (or the Consultant’s
employees and members) control.  Notwithstanding the foregoing, the Consultant
(and the Consultant’s employees and members) may truthfully respond to a lawful
and valid subpoena or other legal process, but shall give IMH and Infinet, as
applicable, prior written notice thereof as soon as reasonably possible and
shall, as much in advance of the return date as possible, make available to
IMH’s and Infinet’s counsel, as applicable, the documents and other information
sought, and shall reasonably assist IMH’s and Infinet’s counsel, as applicable,
in resisting or otherwise responding to such process.
 
10.1.2  Scope.  As used in this Agreement, the term “Confidential Information”
means information that is not generally known to the public and that is used,
developed or obtained by IMH and Infinet (together with their affiliates),
respectively, in connection with its business, including, without limitation,
information, observations and data obtained by the Consultant (or the
Consultant’s employees and members) while providing the Consulting Services to
IMH and Infinet and their affiliates, respectively (including any such
information obtained prior to the Effective Date) concerning (i) the business or
affairs of IMH and Infinet, respectively, (ii) products or services, (iii) fees,
costs and pricing structures, (iv) data and intellectual property, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, new developments, methods and processes, whether patented,
patentable or unpatentable and whether or not reduced to practice, (xii)
customers and clients and customer or client lists, (xiii) other copyrightable
works, (xiv) all production methods, processes, technology and trade secrets,
and (xv) all similar and related information in whatever form.  Confidential
Information shall not include any information that has been published (other
than a disclosure by the Consultant [or any employee or member thereof] in
breach of this Agreement) in a form generally available to the public prior to
the date the Consultant proposes to disclose or use such
information.  Confidential Information shall not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.

 
17

--------------------------------------------------------------------------------

 

10.1.3  Definitions.  As used in this Agreement, the term (i) “Person” shall be
construed broadly and shall include, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof,
(ii) “Work Product” shall mean all inventions, innovations, improvements,
technical information, systems, scientific developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos and
all similar or related information (whether patented, patentable or
unpatentable, copyrightable, registrable as a trademark, reduced to writing, or
otherwise) which relate to IMH’s or Infinet’s (together with their affiliates),
as applicable, actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by the Consultant, or any employee or member thereof, (whether or not
during usual business hours, whether or not by the use of the facilities of IMH
or Infinet, as applicable, and whether or not alone or in conjunction with any
other Person) while performing any Consulting Services during the Term
(including those conceived, developed or made prior to the Effective Date),
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.  All Work Product that the
Consultant may discover, invent or originate with respect to IMH or Infinet and
their respective businesses during the Term or at any time in the period of
twelve (12) months after the end of the Term, shall be the exclusive property of
IMH and Infinet, as applicable, and the Consultant(and all employees and members
thereof) hereby assigns all of the Consultant’s (and all employees and members
thereof) right, title and interest in and to such Work Product to IMH and
Infinet, as applicable, including, without limitation, all intellectual property
rights therein.  The Consultant (and all employees and members thereof) shall
promptly disclose all Work Product to IMH and Infinet, as applicable, shall
execute at the request of IMH and Infinet, as applicable, any reasonable
assignments or other documents IMH and Infinet, as applicable, may deem
necessary to protect or perfect IMH’s and Infinet’s rights therein, and shall
assist IMH and Infinet, as applicable, in obtaining, defending and enforcing the
Company’s rights therein.
 
10.2       Enforcement.  The Consulting Services are unique and the Consultant
(and all employees and members thereof) has access to Confidential Information
and Work Product.  Accordingly, a breach by the Consultant of any of the
covenants in this Section 10 would cause immediate and irreparable harm to IMH
and Infinet, as applicable, that would be difficult or impossible to measure,
and any damages to IMH and Infinet, as applicable, for any such injury would
therefore be an inadequate remedy for any such breach.  Therefore, in the event
of any breach or threatened breach of any provision of this Section 10, IMH and
Infinet, as applicable, shall be entitled, in addition to, and without
limitation upon, all other remedies IMH and Infinet, as applicable, may have
under this Agreement, at law or otherwise, to obtain specific performance,
injunctive relief and/or other appropriate relief (without posting any bond or
deposit) in order to enforce or prevent any violations of the provisions of this
Section 10, or require the Consultant (and all employees and members thereof) to
account for and pay over to IMH and Infinet, as applicable, all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of this Section 10 if and
when final judgment of a court of competent jurisdiction is so entered against
the Consultant (or any employee or member thereof).

 
18

--------------------------------------------------------------------------------

 

10.3       Underwriter Lock-Up.  If, and to the extent, requested by the
managing underwriter or underwriters in any underwritten public offering of
securities of IMH or Infinet, respectively, if applicable, the Consultant hereby
agrees to enter into a lock-up agreement restricting the disposition of the
Securities following the completion of any such public offering.  The Consultant
agrees that the period of time from which such lock-up will commence and
terminate and the other terms of the lock-up shall be substantially identical to
the terms and conditions that apply to the lock-up agreements entered into by
the directors and executive officers of IMH or Infinet, respectively; provided,
however, in no event shall the term of the lock-up exceed an aggregate period of
twelve (12) months.
 
11.         Ownership.  All software, hardware, equipment or records, including
all copies or extracts of them which the Consultant (or any employee or member
thereof) prepares, uses or sees during the Term in relation to the performance
of the Consulting Services shall be and remain the sole property of IMH or
Infinet, as applicable, to the extent that such software, hardware, equipment or
records were provided by IMH or Infinet, to the Consultant, or made available to
the Consultant by IMH or Infinet.
 
12.         Miscellaneous.
 
12.1       Successors; No Assignment by the Consultant.  This Agreement is
personal to the Consultant and shall not, without the prior written consent of
IMH or Infinet, as applicable, be assignable by the Consultant.  This Agreement
may be assigned by IMH or Infinet, as applicable, to any successor to al or
substantially all of the business or assets of IMH or Infinet, as applicable,
and shall be binding upon, and inure to the benefit of, IMH’s or Infinet’s, as
applicable, and such successors.  IMH or Infinet, as applicable, shall require
any successor to all or substantially all of the business or assets of IMH or
Infinet, as applicable, to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that IMH or Infinet, as applicable,
would be required to perform it if no such succession had taken place.  As used
herein, “successor” or “assignee” shall include any person, firm, corporation or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires the ownership of IMH and Infinet,
respectively, or to which IMH or Infinet, respectively, assigns this Agreement
by operation of law of otherwise.
 
12.2       Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be binding unless in writing and signed by the
party asserted to have granted such waiver.

 
19

--------------------------------------------------------------------------------

 

12.3       Modification.  This Agreement may not be amended or modified other
than by a written agreement (a) executed by IMH and the Consultant, on the one
hand, and Infinet and the Consultant, on the other hand, and (b) approved by the
IMH Board and the Infinet Board, as applicable.
 
12.4       Complete Agreement.  This Agreement (including, without limitation,
the Schedules attached hereto), together with any Equity Award Agreements, now
or hereafter in effect, contains the entire agreement and final understanding
between the parties hereto with respect to the subject matter addressed herein
among the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or executed, whether written or oral, with the Consultant
and IMH, on the one hand, and/or Infinet and the Consultant, on the other hand,
concerning the subject matter hereof.  Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against any party hereto.  This Agreement constitutes an integrated
agreement.
 
12.5       Litigation and Investigation Assistance.  In addition to the
Consulting Services, at the expense of IMH or Infinet, as applicable, the
Consultant (and the Consultant’s employees and members) shall use the
Consultant’s reasonable best efforts to cooperate in (a) the defense of IMH or
Infinet, as applicable, against any threatened or pending litigation by any
Person or in any investigation or proceeding by any governmental agency that
relates to any events or actions which occur during the Term, and (b) the
prosecution of any claims and lawsuits brought by IMH or Infinet, respectively,
against third parties that are currently outstanding or that may in the future
be brought relating to matters which occur during the Term.  Except as requested
by IMH or Infinet, as applicable, or as required by law or legal process, the
Consultant (and the Consultant’s employees and members) shall not publicly
comment upon any (i) threatened or pending claim or litigation (including
investigations or arbitrations) involving IMH or Infinet (or any officer,
director or employee of either), as applicable, or (ii) threatened or pending
government investigations involving IMH or Infinet, as applicable.
 
12.6       Severability.  It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction or an
arbitrator, as the case may be, to be invalid, prohibited or unenforceable under
any present or future law, and if the rights and obligations of any party under
this Agreement shall not be materially and adversely affected thereby, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.  Furthermore, in lieu
of such invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement, a legal, valid and enforceable provision as similar
in terms to such invalid or unenforceable provision as may be
possible.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 
20

--------------------------------------------------------------------------------

 

12.7       Governing Law.  This Agreement shall, without regard to principles of
conflict of laws, be governed by the laws of the State of Arizona as to all
matters, including, without limitation, matters of validity, construction,
effect and performance.
 
12.8       Counterparts.  This Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed
original.  Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.
 
12.9       Attorneys’ Fees.  In the event of a legal dispute between the parties
hereto, the prevailing party shall be entitled to receipt from the losing party
of all attorneys’ fees and costs related thereto.
 
12.10     Jurisdiction; Waiver of Jury Trial.  Any judicial proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought only in the state or federal courts of the State of
Arizona, and by the execution and delivery of this Agreement, each of the
parties hereto accepts for themselves the exclusive jurisdiction of the
aforesaid courts and irrevocably consents to the jurisdiction of such courts
(and the appropriate appellate courts) in any such proceedings, waives any
objection to venue laid therein and agrees to be bound by the judgment rendered
thereby in connection with this Agreement or any agreement identified
herein.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF THIS AGREEMENT.
 
12.11     Notices.  Any notice to be given hereunder by any party to the other
may be effected by personal delivery, in writing, or by mail, registered or
certified, postage prepaid with return receipt requested.  Mailed notices shall
be addressed to the parties at the addresses set forth below, but each party may
change its address by written notice in accordance with this Section
12.11.  Notices shall be deemed communicated as of the actual receipt or refusal
of receipt.
 
If to the Consultant:
 
Juniper Capital Partners, LLC
981 Linda Flora Drive
Los Angeles, CA  90049
Attn:   Mr. Jay Wolf

 
21

--------------------------------------------------------------------------------

 

If to IMH or Infinet:
 
IMH Financial Corporation
4900 North Scottsdale Road
Suite 5000
Scottsdale, AZ  85251
Attn:   Mr. William Meris


12.12     Headings; Construction.  The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement.  Where the context requires, the singular
shall include the plural, the plural shall include the singular, and any gender
shall include all other genders.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.
 
13.         Indemnification.  To the maximum extent permitted by law, IMH and
Infinet, as applicable, and its respective successors and assigns (the
“Indemnitor”), shall indemnify, protect, defend and hold harmless the Consultant
(and its members and employees) (the “Indemnitee”), from, for, and against any
and all claims, liabilities, liens, fines, demands, lawsuits, actions, losses,
damages, injuries, judgments, settlements, costs or expenses whether asserted in
law or in equity and including any claims made by regulatory agencies asserted
against the Indemnitee arising out of, in whole or in part, the actions or
commissions of the Indemnitor, this Agreement or the Consulting Services, other
than those which have arisen from the Indemnitee’s gross negligence, willful
misconduct or breach of this Agreement (hereinafter, collectively,
“Claims”).  The Indemnitor shall provide a legal defense with counsel reasonably
approved by the Indemnitee upon the first notice the Indemnitee sends to the
Indemnitor and the Indemnitor shall continue to provide such defense to the
Indemnitee until the matter is fully resolved by either final judgment,
settlement, or other release executed by the Indemnitee.  The Indemnitor shall
indemnify the Indemnitee from, for and against all Claims, including, without
limitation, all legal fees, costs and expert fees and costs that the Indemnitee
may directly or indirectly sustain, suffer or incur as a result thereof.  The
Indemnitor shall and does hereby assume on behalf of the Indemnitee, upon the
Indemnitee’s written demand, the amount of any costs allowed by law, and costs
identified herein, any settlement reached or any judgment that may be entered
against the Indemnitee, as a result of such Claims.  The obligations of the
Indemnitor pursuant to this Section 13 shall survive the expiration or earlier
termination of this Agreement.
 
14.         Board Approval.  The IMH Board and the Infinet Board, respectively,
have approved this Agreement on behalf of IMH and Infinet, respectively.
 
15.         Cross-Default.  A breach by the Consultant of the Consultant’s
obligations under this Agreement to (a) IMH shall give rise to an automatic
cross-default in favor of Infinet with respect to Infinet’s obligations to the
Consultant under this Agreement, and the Consultant’s rights against Infinet
under this Agreement, and (b) Infinet shall give rise to an automatic
cross-default in favor of IMH with respect to IMH’s obligations to the
Consultant under this Agreement and the Consultant’s rights against IMH under
this Agreement.

 
22

--------------------------------------------------------------------------------

 

16.         New Consulting Agreement.  If requested by IMH, the Consultant shall
enter into separate consulting agreements consistent with the material terms of
this Agreement to evidence the terms of the Consultant’s engagement by each of
IMH and Infinet, as applicable.
 
17.         NWRA Capital Partners, LLC.  IMH contemplates executing various
agreements with NWRA in connection with the NWRA Convertible Loan Transaction
between NWRA and IMH and/or IMH’s affiliates.  The Consultant acknowledges and
agrees that the execution of the NWRA Convertible Loan Transaction shall not
constitute a breach of this Agreement by IMH or Infinet, a Change in Control, or
a Constructive Termination without Cause.
 
18.         Section 409A.
 
18.1       Specified Employee.  If the Consultant is a “specified employee” of
IMH or Infinet, as applicable, within the meaning of Treasury Regulation Section
1.409A-1(i) as of the date of the Consultant’s Separation from Service, the
Consultant shall not be entitled to any payment or benefit pursuant to Section 8
(other than any payment that does not provide for deferred compensation within
the meaning of Section 409A, or that is made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg. Section
1.409A-1(b)(4) (Short-Term Deferrals)) until the earlier of (i) the date which
is six (6) months after his Separation from Service for any reason other than
death, or (ii) the date of the Consultant’s death.  The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the
Code.  Any amounts otherwise payable to the Consultant upon or in the six (6)
month period following the Consultant’s Separation from Service that are not so
paid by reason of this Section 18.1 shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after the Consultant’s Separation from Service (or, if earlier,
as soon as practicable, and in all events within thirty (30) days, after the
date of the Consultant’s death).
 
18.2       Reimbursements.  To the extent that any reimbursements pursuant to
Section 7.4 or Section 9.2 are taxable to the Consultant, any reimbursement
payment due to the Consultant pursuant to any such provision shall be paid to
the Consultant on or before the last day of the Consultant’s taxable year
following the taxable year in which the related expense was incurred.  Such
reimbursements are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that the Consultant receives
in one taxable year shall not affect the amount of such benefits or
reimbursements that the Consultant receives in any other taxable year.

 
23

--------------------------------------------------------------------------------

 

18.3       Separation from Service.  For purposes of this Agreement, the term
“Separation from Service” means a termination of the Consultant’s engagement
with IMH or Infinet, as applicable, pursuant to this Agreement, determined in
accordance with Treas. Reg. § 1.409A-1(h). For purposes of determining the
definition of service recipient for purposes of Section 409A of the Code, (1)
for purposes of determining an entity that would be a member of a “controlled
group of corporations” (within the meaning of Section 414(b) of the Code as
modified by Section 415(h) of the Code) that includes IMH or Infinet, as
applicable, for purposes of applying Section 1563(a)(1), (2) or (3) of the Code
for determining the members of a controlled group of corporations under Section
414(b) of the Code, the language “at least 80 percent” shall be used; and (2)
for purposes of determining a group of trades or businesses under common control
(within the meaning of Section 414(c) of the Code as modified by Section 415(h)
of the Code) that includes IMH or Infinet, as applicable, for purposes of
applying Treas. Reg. § 1.414(c) 2 for purposes of determining the members of a
group of trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, the language “at
least 80 percent” shall be used each place it appears in Treas. Reg. § 1.414(c)
2.  To the extent required to ensure compliance with the requirements of Section
409A, any reference in this Agreement to “Date of Termination” shall be deemed
to be a reference to “Separation from Service,” as defined above.
 
18.4       No Elections.  The Consultant does not have any right to make any
election regarding the time or form of any payment due under this Agreement.
 
18.5       Ban on Acceleration and Deferrals.  Under no circumstances may the
time or schedule of any payment made or benefit provided pursuant to this
Agreement be accelerated or subject to a further deferral except as otherwise
permitted or required pursuant to regulations and other guidance issued pursuant
to Section 409A of the Code.
 
18.6       Compliant Operation.  This Agreement shall be operated in compliance
with Section 409A or an exception thereto and each provision of this Agreement
shall be interpreted, to the extent possible, to comply with Section 409A or to
qualify for an exception thereto.
 
[Remainder of page intentionally left blank.]

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on its behalf by its respective officer or managing member thereunto duly
authorized as of the Effective Date.
 

 
“IMH”
     
IMH Financial Corporation,
 
a Delaware corporation
     
By
/s/ Steven Darak
   
  Steven Darak
   
  Its:  Chief Financial Officer
     
Address for the Purpose of Notice:
     
4900 N. Scottsdale Rd #5000
 
Scottsdale, AZ 85251
     
“CONSULTANT”
     
Juniper Capital Partners, LLC
     
By
/s/ Jay Wolf
   
  Jay Wolf
   
  Its:  Managing Member
     
Address for the Purpose of Notice:
     
981 Linda Flora Drive
 
Los Angeles, CA  90049
     
“INFINET”
     
INFINET Securities, LLC,
 
a Delaware limited liability company
     
By:
Infinet Financial Group, LLC,
   
a Delaware limited liability company
         
By:
IMH Financial Corporation,
     
a Delaware corporation
             
By:
/s/ Steven Darak
      Steven Darak       Its: Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
 
CONSULTING SERVICES
 
1.           IMH.  The Consultant has or shall provide the following Consulting
Services to IMH to the extent requested by IMH:
 
1.1           advice to IMH of a strategic and business development nature.
 
2.           Infinet.  The Consultant has or shall provide the following
Consulting Services to Infinet to the extent requested by Infinet:
 
2.1           advice to Infinet of a strategic and business development nature;
 
2.2           advice to Infinet with respect to the formation, structuring,
business planning and capitalization thereof; and
 
2.3           advice to Infinet with respect to the leveraging of IMH’s
relationship and strategic partnering with IMH.
 
CAVEAT:
 
All decisions shall be made by IMH and not by the Consultant.  All advice of a
tax, accounting or legal nature shall be made by qualified experts and not by
the Consultant.  All services requiring a registered broker-dealer, investment
adviser or underwriter shall be provided by such licensed persons and not by the
Consultant.
 
CAVEAT:
 
No Consulting Services set forth in this Agreement (including, without
limitation, this Schedule 2.1) shall be provided to IMH or Infinet to the extent
such Consulting Services constitute Excluded Services, except to the extent the
Conditions to Providing the Excluded Services have been satisfied in the sole
discretion of IMH or Infinet, as applicable.
  
 
 

--------------------------------------------------------------------------------

 
